Citation Nr: 1341533	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-36 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar fibromyositis with mechanical low back pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 4, 2011.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues on appeal have been recharacterized accordingly.

The issue of entitlement to TDIU prior to March 4, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, lumbar fibromyositis with mechanical low back pain has been manifested by pain and reduced range of motion, but without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes with a total duration of at least 6 weeks in any 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar fibromyositis with mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 4.71(a), Diagnostic Code (DC) 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

A February 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Circ. 2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The duty to assist has been satisfied.  The Veteran's service treatment records and VA records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002), 38 C.F.R. § 3.159 (2013).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2013).  

VA examinations were conducted in March 2009 and July 2011.  The VA examiners conducted thorough physical examinations, which included limitation of motion measurements, and described the current severity of the Veteran's back condition in sufficient detail so that the Board's determination is an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Principles of Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of the two disability evaluations shall be applied, the higher is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Diseases and Injuries of the Spine:

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

In evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

When evaluating disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition to evaluations based upon limitation of motion, diseases and injuries of the spine may be rated under the criteria for rating intervertebral disc syndrome based on incapacitating episodes.  

A 60 percent rating, the maximum rating available, requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.

Facts

VA treatment records from March 2008 show the Veteran was treated for chronic low back pain which occasionally radiated to his left side and resulted in limping.  The Veteran was advised to avoid certain exercises and various pain medications, including Toradol, Tylenol, and Tramadol, were prescribed.  A single tip cane, thermal pads, and a lumbar corset were also requested to address the Veteran's chronic low back pain.

On VA examination in March 2009, the Veteran complained that his low back pain had gotten worse since onset.  Specifically, the Veteran stated that his pain was more intense and that he was unable to sit or stand for prolonged periods of time.  On a scale of one to ten, with ten being the most severe, the Veteran stated that he experienced constant pain that radiated to both of his legs at an intensity level of six.  The Veteran also experienced severe weekly flare-ups that lasted for several hours; however, he denied experiencing incapacitating episodes of spine disease.  The Veteran reported that he treated his pain with Motrin and Orphenadrine with fair response, but indicated he experienced side effects such as gastric problems, leg swelling, and headaches.  The Veteran reported that he had not worked since he lost his job in 2001.  Additionally, the Veteran endorsed a history of erectile dysfunction, numbness, paresthesia, decreased range of motion, and muscle spasms.  The Veteran denied a history of bowel or bladder dysfunction.

On physical examination, the Veteran's head position and gait were normal, however, his pelvis was tilted to the right, his left shoulder was higher than his right shoulder, and there was evidence of lumbar flattening.  There was no evidence of thoracolumbar spine ankylosis, atrophy, or weakness during examination.  Muscle spasms, guarding, and tenderness were noted as severe enough to result in abnormal gait or spinal contour.  The Veteran had forward flexion from 0 to 50 degrees, extension from 0 to 20 degrees, left and right lateral flexion from 0 to 25 degrees, and left and right rotation from 0 to 25 degrees.  There was objective evidence of pain following repetitive motion, but repetition did not result in any additional functional limitations.  Additionally, lower extremity motor and sensory functions were normal.  The diagnosis was lumbar fibromyositis and mechanical low back pain.  The examiner noted that the Veteran's back disability would have a mild effect on recreation and exercise activities, a moderate effect on traveling and it would prevent his participation in sports activities.

Statements from the Veteran's friend and family members were also received during the pendency of this appeal.  The Veteran's sister noted that the Veteran walks slowly and sometimes limps.  The Veteran's friend also noted that the Veteran is unable to stand, sit, walk, or lift objects with flexibility. Mr. [redacted] also noted that the Veteran has lost job opportunities because of his limitations.  Lastly, the Veteran's daughter also reported that the Veteran limps, moves slowly, and experiences problems standing up at times.

In statements from the Veteran dated in March 2009 and April 2009, he continued to report that he was unable to walk or sit for prolonged periods.  Additionally, he reported that he was unable to drive for more than half an hour or carry heavy items.  He also reported that he wore his orthopedic support belt and used an electric heating pad for pain relief.  

The Veteran failed to report to a VA examination of his spine that was scheduled in April 2011.

On VA examination in July 2011, the Veteran complained that his low back pain has progressively worsened.  Specifically, the Veteran noted that he had difficulty walking, using stairs, and bending.  On a scale of one to ten, with ten being the most severe, the Veteran described the intensity of his daily low back pain as an eight.  The Veteran denied numbness or paresthesia of the upper extremities, but reported that he experienced intermittent numbness and pin needle pain in his legs.  During a review of medical history, the Veteran also denied a history of urinary incontinence, fecal incontinence, erectile dysfunction, and incapacitating episodes of spine disease.  The Veteran endorsed symptoms of decreased motion, weakness, muscle spasms, and pain.  He required the use of a cane and is able to walk a quarter of a mile.

On physical examination, there was no asymmetry in appearance or abnormal spinal curvatures noted.  The Veteran's gait was noted as antalgic.  Guarding, pain with motion, and tenderness were noted as severe enough to result in abnormal gait or spinal contour.  There was no evidence of ankylosis of the thoracolumbar spine.  The Veteran had forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, left and right lateral flexion from 0 to 10 degrees, and left and right rotation from 0 to 15 degrees.  There was objective evidence of pain following repetitive motion, but repetition did not result in any additional functional limitations.  

Upper extremity motor and sensory function were normal; however, decreased sensory functions were noted in the Veteran's lower extremities.  An MRI revealed degenerative changes, asymmetric sclerosis and joint space narrowing at the right SI joint.  The diagnosis included bilateral, lower extremity peripheral neuropathy and traumatic lumbar fibromyositis with mechanical low back pain.  The examiner concluded that the Veteran's bilateral lower extremity neuropathy was not caused by the Veteran's service-connected traumatic lumbar fibromyositis.  The examiner also concluded that the Veteran's problems with lifting and carrying items, decreased lower extremity strength, and pain would affect his occupational activities.

At a September 2011 genitourinary examination, an examiner determined that the Veteran's erectile dysfunction was unrelated to his lumbar fibromyositis.

Analysis

The Veteran argues his disability warrants a higher rating.  The Board finds that a higher rating is not warranted because the criteria for a higher evaluation are not met.  

The next highest rating of 50 percent under DC 5237 requires unfavorable ankylosis of the entire thoracolumbar spine.  Here, there is no objective evidence showing unfavorable ankylosis of the Veteran's entire thoracolumbar spine.  On VA examinations in March 2009 and July 2011, thoracolumbar ankylosis was not found.

The Board has considered the Veteran's assertions that he experiences low back pain; is unable to walk, sit, or stand for prolonged periods; and that his activities are limited due to his pain (i.e., functional loss).  These assertions are competent and credible.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Even if the Board were to apply such provisions, arguendo, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain/DeLuca as the symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher. 

In this regard, the Board again observes that the Veteran's competent and credible reports of pain, increased pain with prolonged standing and walking, and pain while performing his activities of daily living.  The Board also recognizes that he has had significantly limited range of motion due to pain.  Even so, the Veteran's complaints, when viewed in conjunction with the medical evidence, do not tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Indeed, even if it were conceded that the Veteran's pain is so severe as to be fixed in neutral - zero degrees, such a condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  There is no medical evidence showing that the Veteran's thoracolumbar spine is fixed in either a flexed or extended position, and the Veteran has never contended otherwise.  Thus, the criteria for a higher rating for unfavorable ankylosis are not met. 

An increased rating under the alternative criteria for rating intervertebral disc syndrome based on incapacitating episodes has also been considered.  The next highest rating of 60 percent under DC 5243 requires incapacitating episodes of intervertebral disc syndrome lasting a total of at least six weeks.

In this case, the evidence does not demonstrate that the Veteran has been prescribed bed rest to treat any episodes of back pain, nor has the Veteran alleged that he has had incapacitating episodes.  At VA examinations in March 2009 and July 2011, the Veteran denied having any incapacitating episodes in the previous year.  As such, the criteria for a 60 percent rating under the formula for rating intervertebral disc syndrome are not met.

Lastly, the criteria require the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

Here, separate ratings are not warranted for neurologic manifestations.  The Veteran denied any bowel or bladder impairment at his spine VA examinations in March 2009 and July 2011.  Although the Veteran endorsed symptoms of erectile dysfunction during the March 2009 VA examination, the September 2011 VA examiner opined that the Veteran's erectile dysfunction is unrelated to the service-connected lumbar fibromyositis.  With respect to the bilateral peripheral neuropathy of the lower extremities diagnosed at the July 2011 VA examination, the VA examiner opined that this condition is unrelated to the service-connected lumbar fibromyositis.  Although the Veteran, a lay person, is generally considered competent to report his symptoms, he is not competent to offer an opinion on complex medical questions, such as whether any peripheral neuropathy is related to his service-connected lumbar fibromyositis.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no other competent evidence of neurologic manifestations related to the Veteran's service-connected lumbar fibromyositis and separate rating for such are not warranted for any period covered by this appeal.

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected lumbar fibromyositis with mechanical low back pain is primarily manifested by pain and limitation of motion, without ankylosis or incapacitating episodes.  These manifestations are contemplated in the respective rating criteria.  See 38 C.F.R. § 4.71a, DC 5237 (providing ratings for spine disabilities based on limitation of motion); and 38 C.F.R. § 4.71a, DC 5243 (providing rating for incapacitating episodes due to intervertebral disc syndrome).  

Given the ways in which the rating schedule contemplates disabilities of the spine, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and limitation of motion, and without ankylosis or incapacitating episodes.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment.  Although the lumbar spine disorder is reported to cause some interference with employment, the 40 percent rating that the Veteran has adequately contemplates that there is economic impairment due to the Veteran's disability.  Indeed, disability ratings are based on average impairment of earning capacity.  Further, neither of the VA examiners in this case opined that the Veteran's lumbar spine disability resulted in any marked interference with employment.  The cumulative record is void of any other findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   


ORDER

Entitlement to a rating in excess of 40 percent for lumbar fibromyositis with mechanical low back pain is denied.


REMAND

As indicated, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted when a veteran's schedular rating for his or her service-connected disabilities is less than 100 percent.

In a September 2011 rating decision, issued during the pendency of this appeal, the Veteran was awarded service connection for depression with an initial evaluation of 70 percent, effective from March 4, 2011.  By way of a November 2011 rating decision, the Veteran was assigned a 100 percent disability rating for depression, effective March 4, 2011.  

As the Veteran is in receipt of a total rating from March 4, 2011, the appeal involves the matter of entitlement to a TDIU prior to March 4, 2011.

Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

Prior to March 4, 2011, the Veteran was service-connected for:  traumatic lumbar myositis with mechanical low back pain, rated as 40 percent disabling; status post contusion of the left buttock and thigh with indurated hematoma, rated as 10 percent disabling; and tinea corpis, rated as 10 percent disabling.  His service-connected disabilities were rated as 50 percent disabling when combined.  See 38 C.F.R. § 4.25 (2013).  He did not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) because he did not have a combined rating of 70 percent.

Nevertheless, as noted previously, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

In this case, the Veteran has submitted lay evidence to show that he may be unemployable due to his service-connected disabilities.  He also submitted a statement from his friend who noted that the Veteran had lost job opportunities because of his limitations.  Although the VA examiners have commented to a degree on the effects of the Veteran's lumbar spine disability on his employability, a specific opinion has not been provided as to whether any functional limitations would preclude substantially gainful employment.  This is so particularly concerning the combined effect of all the Veteran's service-connected disabilities.  In light of the record, the Board finds that the case should be remanded for a medical opinion to address this question.

In addition, on remand, the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim. 

2.  Ask the Veteran to identify all health care providers that have treated him for his service-connected disabilities, and invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

3.  Schedule the Veteran for appropriate VA examination or examinations to assess his employability prior to March 4, 2011.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).  A detailed history regarding the Veteran's employment and education and vocational attainment must be taken.

An examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities, without regard to the Veteran's age or any non-service-connected disabilities, combined to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience between January 2009 and March 4, 2011.

(Prior to March 4, 2011, service connection was in effect for: traumatic lumbar myositis with mechanical low back pain, status post contusion of the left buttock and thigh with indurated hematoma, and tinea corpis).

If the Veteran's service-connected disabilities did not combine to render him unemployable prior to March 4, 2011, the examiner should suggest the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his skill set and educational background.

4.  After undertaking any development deemed appropriate, refer the case to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).

5.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


